Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered April 17, 2007, convicting defen*930dant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (four counts) and criminal possession of a controlled substance in the seventh degree (four counts).
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree (four counts) and criminal possession of a controlled substance in the seventh degree (four counts). With no sentencing promises having been made, County Court sentenced defendant as a second felony drug offender to an aggregate term of imprisonment of six years with three years of postrelease supervision. Defendant now appeals.
We discern no merit in defendant’s contention that his sentence is harsh and excessive. The record reveals neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Favor, 49 AD3d 915, 916 [2008]). To the extent that defendant asserts that his sentence constitutes cruel and unusual punishment, we find such a claim to be unavailing (see People v Mitchell, 289 AD2d 776, 779 [2001], lv denied 98 NY2d 653 [2002]). Accordingly, the judgment is affirmed.
Mercure, J.P., Peters, Rose, Lahtinen and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.